The opinion of the Court was delivered by
Eowrie, J. —
This plaintiff claims this land under a grant from his mother, and he' fails because she had no equity. One who desires to enforce specific performance of á parol contract for the purchase of land must present his claim without any unnecessary delay, and while affairs remain in such a condition that performance can be enforced without injury to others, and especially he must not himself have done any act that is incompatible with his claim for performance, or that makes such a claim inequitable.
Here eleven years elapsed between the bre'aeh of the alleged contract by the plaintiff’s grandfather, when he claimed and got back the land from the plaintiff’s mother, and the bringing of this suit. In the meantime the grandfather made considerable improvements on the land, and then died, having made his will devising away to his children this and his other land: the devisee of this portion is in possession of it as part of her share 'of her father’s estate, and must lose it if this claim succeeds; and the plaintiff’s mother was bequeathed $100, and it was paid to her.
These circumstances very obviously set aside the equity on which the plaintiff relies, if it ever existed, which is very doubtful; Besides this, ejectment is not the proper form of remedy for *407enforcing specific performance of such, a contract against the estate of a decedent: 17 State Rep. 193; 19 Id. 491.
Judgment affirmed.